Citation Nr: 0947650	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-26 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Loma Linda, 
California


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility on 
March 7, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in Loma 
Linda, California.


FINDINGS OF FACT

1.  The Veteran has previously established service connection 
and a 100 percent rating for valvular heart disease.

2.  The care and services rendered to the Veteran at a non-VA 
medical facility on March 7, 2008, were for the purpose of 
treating a medical emergency of such a nature that a 
reasonable person could have considered delay to be hazardous 
to life or health.

3.  A VA facility was not feasibly available.


CONCLUSION OF LAW

The requirements for payment or reimbursement of medical 
expenses incurred on March 7, 2008, are met.  38 U.S.C.A. §§ 
1725, 1728(a) (West 2002); 38 C.F.R. § 17.120 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks reimbursement for the expenses that he 
incurred for his care at the non-VA medical facility on March 
7, 2008.  The Veteran stated at his September 2009 hearing 
that he was having trouble breathing and considering his 100 
percent service-connected heart disability and his service-
connected diabetes mellitus it was reasonable for him to seek 
emergency treatment.  He further stated that he had been to 
the Loma Linda VAMC earlier that day and on discharge he had 
been told by the VA physician that he should go to an 
emergency room if his symptoms worsened or if new symptoms 
developed.  The Veteran also asserted that his medical 
condition was too serious to allow him to drive a distance of 
over 25 miles to the closest VA facility.

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

The relevant facts in this case are not in dispute.  The 
Veteran was treated received emergency care at Loma Linda 
VAMC in the early morning hours or March 7, 2008, due to 
difficulty breathing and an trouble swallowing.  He was 
discharged at 3:00 in the morning and the records state that 
the Veteran was instructed to return to the emergency room if 
his symptoms did not improve, or if they worsened.  The 
impression was hypovolemia.

In the evening of March 7, 2008, the Veteran was admitted to 
a private emergency room due to difficulty breathing.  The 
Veteran was thought to have an acute anxiety attack.

In April 2008 the Veteran's claim was reviewed by a VA staff 
physician who concluded that the Veteran was not treated for 
a medical emergency.

In a June 2008 statement the Veteran's VA physician noted 
that the Veteran had severe cardiac disease and noted that 
when the Veteran developed severe dyspnea on March 7, 2008, 
he did the right thing to go to the closest medical facility.  
In a September 2009 letter the VA physician indicated that 
severe dyspnea could be a sign of a serious cardiac event 
that it was appropriate for the Veteran to go to the closest 
medical facility for emergent treatment.

Generally, the admission of a Veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. § 
17.54.  There is no indication in the file that the treatment 
was authorized by the VA.  In fact, review of the Veteran's 
own contentions does not indicate that he asserts that there 
was any such authorization.  Thus, the Veteran's treatment at 
the non-VA facility was not authorized. Nevertheless, under 
38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 (quoted below), 
the VA may reimburse Veterans for unauthorized medical 
expenses incurred in non-VA facilities:

(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services:  (1) For an 
adjudicated service- connected disability;  (2) For 
nonservice-connected disabilities associated with and held to 
be aggravating an adjudicated service- connected disability;  
(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico);  
(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  See Hayes v. 
Brown, 6 Vet. App. 66, 68 (1993).  After considering all of 
the evidence of record, the Board finds that these 
requirements have been met.

The Veteran has a schedular 100 percent rating in effect for 
a cardiac disability.

The Board also finds that the care and services rendered to 
the Veteran at a non-VA medical facility on March 7, 2008, 
were for the purpose of treating a medical emergency of such 
a nature that a reasonable person could have considered delay 
to be hazardous to life or health.  In reaching this 
conclusion, the Board recognizes that a VA physician rendered 
a judgment in April 2008 that the Veteran's condition was not 
emergent.  The Board notes, however, that this matter is not 
to be decided solely based on medical judgment.  The claim 
for payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part).  See 38 C.F.R. § 17.1002.  In light of the June 
2008 and September 2009 VA physician opinions, the Board 
finds that the Veteran's belief that a delay would be 
hazardous to his health was reasonable.  The Board further 
finds that a VA facility was not feasibly available.  Maps 
reveal that the private facility was less than a third of the 
distance from his house as was the closest VA facility.  
Accordingly, in light of the foregoing findings, the Board 
concludes that the criteria for reimbursement of unauthorized 
medical expenses under 38 U.S.C.A. § 1728(a) are met.







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on March 7, 2008, is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

